Citation Nr: 1622963	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for tinea pedis and onychomycosis.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).   

[The issue of entitlement to clothing allowance for 2012 and 2013 will be addressed in a separate decision.] 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services






ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1979 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  (The Veteran's claims for entitlement to clothing allowance for 2012 and 2013 are addressed in a separate Board decision).   

The issues of entitlement to an effective date prior to September 18, 2015 for the award of service connection for vertigo; service connection for degenerative disc disease of the lumbar spine; and service connection for carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinea pedis and onychomycosis has been reasonably shown to require intermittent systemic therapy for a total duration of less than six weeks within a 12 month period; an area of involvement of 20 percent or more of the entire body or 20 percent or more of exposed areas, or a need for systemic therapy for a total duration of six weeks or more, but not constantly, within a 12 month period, has not been shown.    




CONCLUSION OF LAW

The criteria for the assignment of a 10 percent but no higher rating for the service-connected tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118 including Diagnostic Codes 7806, 7813 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's tinea pedis and onychomycosis has not varied significantly during the appeal period.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected bilateral tinea pedis and dermatophytosis is currently rated 0 percent under Codes 7813-7806.  Code 7813 applies to dermatophytosis and indicates that this disability is to be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.   38 C.F.R. 
§ 4.118.  The RO correctly determined that the predominant disability is akin to dermatitis (7806) and evaluated the Veteran's tinea pedis and onychomycosis as such.  See 38 C.F.R. § 4.20.  In this regard, Codes 7800-7805 do not apply because the evidence does not show that the Veteran has any compensably ratable scars related to his tinea pedis and dermatophytosis.  

Under Code 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  

A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

A 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Review of the record shows that the Veteran has received a number of QTC foot/skin examinations, including in August 2011, January 2013 and March 2014.  He has also received some level of outpatient treatment from both VA and private providers.  This evidence shows that he has taken oral Lamisil for his dermatophytosis and tinea pedis on at least one occasion, though not for a period of six weeks or more.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that his tinea pedis and dermatophytosis does meet the criteria for a higher 10 percent rating.  A rating in excess of 10 percent is not warranted as these disabilities do not involve 20 percent or more of the entire body or 20 percent or more of exposed areas and have not been shown to require the need for systemic therapy (as opposed to topical therapy) for a duration of six weeks or more within any one year period.  

The Board notes that this increase satisfies the Veteran's expressed desire to be awarded the higher 10 percent rating.  See the Veteran's April 2013 substantive appeal.   

The Board notes while requesting the 10 percent rating, the Veteran did indicate that he had received oral medication for his tinea pedis and onychomycosis for "less than six months."  However, the Board presumes the Veteran meant that he had received such medication for "less than 6 weeks", as this amount meets the criteria for assignment of a 10 percent rating and is also consistent with the medical evidence and his own testimony (See e.g. the March 2014 QTC examination where he reported a medical history of taking Lamisil tablets for one week and his January 2013 DRO hearing testimony where he did not allege taking the oral medication for 6 weeks or more and affirmatively indicated that he only took it for a short time due to having abnormal liver function tests).  

Accordingly, as a whole, the evidence weighs in favor of a finding that the Veteran has not received systemic therapy for the dermatophytosis and tinea pedis for a period of 6 weeks or more within any one year.  

The Board has also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria quite accurately describe the Veteran's disability and his symptomatology.  The overall disability picture, including skin shedding, crusting and cracking on the bottoms of the feet, and in between the toes, itching, and change in color of the toenails, with predominant treatment with topical medication  are appropriately considered by the rating criteria, and the evidence does not show any impairment not encompassed by the 10 percent rating now assigned.   As such, the Veteran's disability picture is contemplated by the rating schedule and the schedular rating criteria are adequate to address his symptoms and average impairment of earning capacity.  Thun, 22 Vet. App. 111 (2008).  

The Board also notes that the Veteran has other service-connected disabilities aside from tinea pedis and onychomycosis.  However, there is no indication or allegation tending to indicate that the collective impact of these service-connected disabilities is greater than the sum of their individual impacts.  Accordingly, there is no basis for assigning a higher rating based on any such collective impact.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

In sum, considering both schedular and extraschedular provisions a 10 percent but no higher rating is warranted for the Veteran's tinea pedis and onychomycosis.  


II.  Due Process
  
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's claim for increase stems from an initial grant of service connection by the RO.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, as the Veteran has already received appropriate notice pertaining to the earlier claim for service connection, no further notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's service treatment records and pertinent post-service medical records have been associated with the claims file.  Additionally, the Veteran was afforded with the above mentioned QTC examinations, which adequately assessed the current severity of his tinea pedis and onychomycosis.  Moreover, there is no indication or allegation of worsening of these disabilities since the most recent March 2014 QTC examination.  Consequently, the examinations are also appropriately contemporaneous.   

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to issue a decision.  


ORDER

A 10 percent but no higher rating is granted for tinea pedis and onychomycosis subject to the regulations governing the payment of monetary awards.


REMAND

In an April 2014 rating decision, the AOJ denied the veteran's claim for increase for PTSD.  While the veteran submitted a statement later in April 2014 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.   See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  

In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case to the Veteran addressing the matter of entitlement to a rating in excess of 70 percent for PTSD and including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  

Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


